EXHIBIT 3.1 FEDERAL IDENTIFICATION NO. 04-2837126 THE COMMONWEALTH OF MASSACHUSETTS William Francis Galvin Secretary of the Commonwealth One Ashburton Place, Boston, Massachusetts 02108-1512 RESTATED ARTICLES OF ORGANIZATION (General Laws, Chapter 156b, Section 74) We, Anthony J. Armini,President, and Stephen N. Bunker,Clerk, of Implant Sciences Corporation, located at 105 Audubon Road, #5, Wakefield, MA 01880, do hereby certify that the following Restatement of the Articles of Organization was duly adopted at a meeting held on June 8, 1999 by a vote of 3,951,678 shares of Common Stock of 4,069,320 shares outstanding, 0 shares of Preferred Stock of 0 shares outstanding, and shares of of shares outstanding, being at least a majority of each type, class or series outstanding and entitled to vote thereon: ARTICLE I The name of the corporation is: Implant Sciences Corporation ARTICLE II The purpose of the corporation is to engage in the following business activities: See Continuation Sheet II.A. {M0083165.1 } ARTICLE III State the total number of shares and par value, if any, of each class of stock which the corporation is authorized to issue: WITHOUT PAR VALUE WITH PAR VALUE TYPE NUMBER OF SHARES TYPE NUMBER OF SHARES PAR VALUE Common: Common Preferred: Preferred ARTICLE IV If more than one class of stock is authorized, state a distinguishing designation for each class. Prior to the issuance of any shares of a class, if shares of another class are outstanding, the corporation must provide a description of the preferences, voting powers, qualifications, and special or relative rights or privileges of that class and of each other class of which shares are outstanding and of each series then established within any class. See Continuation Sheets IV. A – IV.C.
